Title: Thomas Jefferson to John Benson, 2 April 1812
From: Jefferson, Thomas
To: Benson, John


          
                  Sir 
                  Monticello. 
                     Apr. 2. 12
          
		   
		   The indiscretion of individuals in sending me packages of books & pamphlets by the mail, which ought not to be burthened with them, and which yet I cannot controul because not made known to me beforehand, has made it necessary for me to request of mr Granger to turn over such packages always to the Fredericksburg stage. the only difficulty in that case is the paiment of the portage from Washington to Fredsbg where the concern changes.
			 
		  
		  for this purpose I ask the aid of your kindness so far as to forward on the packages to Milton with instructions to the Driver to deliver the packages 
                  them there to mr Higginbotham mercht of that place, and to recieve from him the whole portage from Ale 
                     Washington to Fredsbg as well as that from Fredsbg to Milton. I make this request on the presumption that you have the contract of the mail from Washington to Fredsbg as formerly; if not I must vary my request to that of making this arrangement for me with the contractor whoever he may be. I salute you with esteem & respect.
          
            Th:
            Jefferson
        